Citation Nr: 1301410	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  07-03 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine at L4-L5. 

2.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity radiculopathy. 

3.  Entitlement to an initial disability rating in excess of 10 percent for chronic adjustment disorder with mixed anxiety and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel
INTRODUCTION

The Veteran had active military service from October 1983 to September 2004. 

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted the Veteran's claims for service connection for chronic adjustment disorder with mixed anxiety and depression, and for degenerative disc disease of the lumbar spine at L4-L5, and assigned 10 percent ratings for both issues.  The Veteran's case was subsequently transferred to the RO in St. Petersburg, Florida, which granted service connection for right lower extremity radiculopathy in April 2007 and assigned a rating of 10 percent.

In a November 2010 decision, the Board remanded these issues for additional development.  For reasons described below, the Board will be REMANDING the chronic adjustment disorder claim back to the RO via the Appeals Management Center (AMC) in Washington, DC, and this claim is addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbar spine at L4-L5 has been manifested by a combined range of motion of the thoracolumbar spine beyond 120 degrees but less than 235 degrees, and by painful motion; ankylosis, incapacitating episodes, and doctor-prescribed bed rest are not demonstrated.

2.  The Veteran has lower right extremity radiculopathy, but without loss of reflexes or muscle atrophy. 





CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine at L4-L5 are not met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2012).

2.  The criteria for an initial disability rating in excess of 10 percent for right lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, the RO provided notice to the Veteran in a February 2005 letter, prior to the date of the issuance of the appealed May 2005 and April 2007 rating decisions.  The February 2005 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

An October 2006 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the October 2006 letter, and opportunity for the Veteran to respond, the October 2011 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board notes that these claims involve a "downstream" issue, as the initial claims for service connection were granted in the May 2005 and April 2007 rating decisions appealed, and the current appeals arise from the Veteran's disagreement with the evaluations originally assigned. 

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiate-it has been proven; thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, as the Veteran's claims for an increased initial disability rating were appealed directly from the initial ratings assigned, no further action under section 5103(a) is required. Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's reconstructed service treatment records and relevant VA and private medical records are in the file.  All records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claim. VA has fulfilled its duty to assist.

Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the reports of various VA examinations to include recent December 2010 and January 2011 VA examinations.  The December 2010 and January 2011 examination reports reflect that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Increased Ratings

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4 (2012).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
See 38 C.F.R. § 4.7 (2012).

The United States Court of Appeals for Veterans Claims has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings").

I.  Degenerative disc disease of the lumbar spine at L4-L5 with right lower extremity radiculopathy

Factual Background

The Veteran underwent a VA examination in April 2005.  On examination, there was no muscle weakness, atrophy, spasm, joint swelling, effusion or tenderness.  He had moderate lumbar lordosis but normal posture and no ankylosis of the spine.  On the left side there was no motor or sensory abnormality.  On the right side, he had no motor abnormality but did have dim pin sensation of the plantar and anterior thigh.  On neurological examination, he had normal coordination, orientation and memory.  On the left side he sensory loss of the left foot dorsum.  The right side had no sensory loss.  The diagnosis was anterolisthesis lumbar spine L4-5 and degenerative disc disease of the lumbar spine L4-5.  He experienced daily leg or foot weakness and weekly numbness.  He had weekly paresthesias.  He never had fecal incontinence, visual dysfunction, falls, dizziness, unsteadiness, urinary retention or obstipation.  He had weekly flare-ups that lasted for hours which were usually severe.  He had no additional limitation of motion or other functional impairments as a result of these flare-ups.  He had mild fatigue, decreased motion and stiffness.  He had moderate weakness of the right leg.  He had no spasms.  He had pain in the right lumbar area that was moderate, constant and radiated.  The pain radiated down his right leg.  He also had numbness in the foot.  He had intervertebral disc syndrome but had zero incapacitating episodes.  His posture, gait and head position were normal.  He had moderate lumbar lordosis.  Flexion was from 0 to 90 degrees with pain beginning at 90 degrees.  Extension was 0 to 30 degrees with pain beginning at 30 degrees.  Left lateral flexion and right lateral flexion were 0 to 30 degrees with pain beginning at 30 degrees.  Left lateral rotation and right lateral rotation were 0 to 30 degrees with pain beginning at 30 degrees.  There was no additional loss of motion on repetitive use of the joint due to pain, weakness or lack of endurance.  His sensory examination revealed impairment of pinprick pain on the left lower extremity at the left foot dorsum.  He also had dim pin sensation of the right lower extremity above the knee.  

The Veteran underwent a VA examination in March 2007.  There was no history of hospitalization or surgery.  There was no history of urinary incontinence, urinary urgency, urinary retention, urinary frequency, fecal incontinence, obstipation, erectile dysfunction, dizziness or visual dysfunction.  There was a history of numbness, paresthesias and leg or foot weakness.  There was no history of fatigue, weakness or spasms.  He did have a history of decreased motion, stiffness and pain.  His pain was in the right side of the lower spine.  The pain was severe and lasted minutes.  The frequency of the pain was 1 to 6 days a week.  The pain radiated from his right hip to his toes.  He had flare-ups that occurred a few times a month for 20 minutes to a few hours.  He reported that during these flare-ups he was unable to walk or stand.  He had no incapacitating episodes of intervertebral disc syndrome in the past 12 months.  He used no assistive aids or devices.  His limitation of walking was 200 feet.  The examiner noted that he could not determine the specific degree of additional limitation of motion during flare-ups without resorting to mere speculation as he had not witnessed a flare-up.  On examination, there was no spasm, atrophy or weakness.  He had guarding on the left and right and pain with motion on the left and right.  He had tenderness on the right.  None of these symptoms were severe enough to be responsible for abnormal gait or abnormal spinal contour.  Posture, head position and gait were normal.  He had lumbar flattening and lumbar lordosis.  On sensory examination, vibration, pain (pinprick) and light touch of the right lower extremity was 1/2.  There was no ankylosis.  Flexion was from 0 to 80 degrees on active motion and 0 to 90 degrees on passive motion.  Pain began at 80 degrees.  Extension was 0 to 20 degrees on active and passive range of motion with pain beginning at 20 degrees.  Right lateral flexion was 0 to 20 degrees on active and passive motion with pain beginning at 20 degrees.  Left lateral flexion was 0 to 30 degrees on passive and active motion with pain beginning at 30 degrees.  Left and right lateral rotation was 0 to 30 degrees on active and passive motion with pain beginning at 30 degrees.  There was pain after repetitive use but there was no additional loss of motion on repetitive use.  The examiner noted that the Veteran was employed servicing small aircraft.  The diagnosis was degenerative disc/joint disease spondylolisthesis and radiculopathy.  There were no significant effects on the Veteran's usual occupation.  The back condition had a moderate effect on his chores and dressing.  It had a severe effect on his travelling and shopping.  It had a mild effect on recreation.  It had no effect on feeding, bathing, toileting and grooming.

Per the November 2010 Board remand instructions, the Veteran underwent a VA spine examination in December 2010.  The Veteran reported experiencing moderate flare-ups twice a week that lasted for hours.  There was no additional limitation of motion with the flare-ups.  The examiner noted that he could not offer any additional limitation of motion information with flare-ups as he did not witness a flare-up.  He had a history of urinary frequency as he voided every 3 hours.  There was also numbness, paresthesias and leg and foot weakness.  There was a history of fatigue and spine pain.  There was no history of decreased motion, stiffness, weakness or spasm.  The severity of his pain was moderate and the duration was constant.  The frequency of his pain was daily.  Pain radiated into his right buttock, right calf and right toes.  There were no incapacitating episodes of spine disease.  He used no assistive devices or braces, and was limited to walking one mile.  There was no ankylosis.  On examination, there was no spasm, atrophy, guarding, tenderness or weakness.  There was pain with motion.  On active motion, flexion was 0 to 90 degrees.  Extension was 0 to 20 degrees.  Left lateral flexion was 0 to 20 degrees.  Left lateral rotation was 0 to 25 degrees.  Right lateral flexion was 0 to 20 degrees, and right lateral rotation was 0 to 25 degrees.  There was objective evidence of pain on active range of motion.  There was also evidence of pain following repetitive motion.  However, there was no additional limitation after three repetitions of range of motion.  Sensory and motor examinations were normal with the exception of right knee flexion demonstrating active range of movement against some resistance.  He currently worked as a security officer and lost 0 days of work the past 12 months as a result of his back disability.  The diagnosis was moderate degenerative disease of the lumbar spine, grade 2 spondylolisthesis, L4 over L5.  There was disc space narrowing at the L4-L5 and L5-S1 levels with subjective radiculopathy symptoms in the dermatome distribution of L5, S1, S2.  The neurological symptom was mild and the decrease of strength of the ankle dorsiflexion was mild.  The associated diagnosis was lumbar spine degenerative joint disease with right lower extremity radiculopathy.  The examiner noted that the Veteran's disabilities of the lumbar spine had in some way affected his employment due to his symptoms of back pain.  However, currently he was still employed.  His back pains that happened at work occurred when he could not change positions when driving 70-90 miles a day, as well as with prolonged standing and sitting.  In his work as a security officer, he had some discomfort but has not missed work because of his back.  In some ways his back disability affected his work, but he was still gainfully employed.

The Veteran underwent a VA neurological examination in January 2011.  The Veteran reported that he had back pain which radiated down to his right leg which had worsened.  There was a history of parathesias and leg and foot weakness but no history of urinary incontinency, urinary urgency, urinary retention requiring catherization, urinary frequency, nocturia, fecal incontinence, falls or unsteadiness.  There was also a history of fatigue, decreased motion, stiffness, weakness and spine pain.  There was no history of spasm.  The pain was present 60 to 70 percent of the time and was moderate in severity.  The pain occurred daily, and there was radiation pain which resulting in burning, aching and pressure and tingling in all of the toes.  The Veteran did not use aids or assistive devices and was able to walk more than 1/4 mile but less than a mile.  His ability to walk was intermittent.  On inspection of the spine, his posture, head position and gait were normal.  There was symmetry in appearance.  He had no gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, listing, scoliosis, cervical spine ankylosis or thoracolumbar spine ankylosis.  There was guarding on the right side of the cervical spine.  On the thoracolumbar spine, there was no spasm, atrophy, guarding, pain with motion, tenderness or weakness.  On active motion, flexion was 0 to 90 degrees.  Extension was 0 to 30 degrees.  Left lateral flexion was 0 to 30 degrees.  Left lateral rotation was 0 to 30 degrees.  Right lateral flexion was 0 to 30 degrees, and right lateral rotation was 0 to 30 degrees.  There was no objective evidence of pain on active range of motion and no evidence of pain following repetitive motion.  There was also no additional limitation after three repetitions of range of motion.  Reflex examination findings demonstrated normal peripheral nerve reflexes of the left and right knee jerk.  Left and right ankle jerks were hypoactive.  The sensory examination demonstrated decreased vibration of the right lower extremity as the Veteran reported feeling less vibrations to his right leg all over his leg, thigh and foot.  Position sense was normal and pain or pinprick was normal.  Light touch was decreased.  The area of abnormality was on the plantar distal 1/4 of the foot.  There were no dysesthesias.  There was no motor impairment, and muscle tone was normal.  There was no muscle atrophy.  He had negative sitting root and negative straight leg raising tests.  A December 2010 MRI demonstrated Grade I/II spondylolisthesis, no spinal stenosis, severe L4-L5 foraminal narrowing, left foraminal L2-L3 disc extrusion and facet joint degenerative disease at L4-L5, L3-L4 and to a lesser degree at L2-L3.  X-rays of the lumbar spine revealed moderate degenerative changes and Grade II spondylolisthesis L4 over L5.  The examiner noted that the Veteran was employed for the past 3 years as a security officer and lost no time from work during the last 12 month period.  The diagnosis was low back pain with radiculopathy.  There was no effect on his usual occupation and there were no effects on his usual daily activities.  The examiner reported that the Veteran's complaints of paresthesias in the lateral spine were most likely due to a condition called meralgia peresthetica which was due to compression of the lateral cutaneous nerve of the thigh which would have nothing to do with his service-connected condition.  The examiner noted that the Veteran presented with complaints of pain and numbness of the front and sides of his legs but that this would not correspond to any known radicular component.  The Veteran also complained of tingling of all of his toes which would also correspond to the path of no known nerve root.  The examiner suspected that this was due to poor footwear.  The Veteran continued to be gainfully employed as a security officer where he stood, sat and drove for extended periods of time.  The examiner noted that while the Veteran complained of intermittent leg weakness and pains, he again had not lost any time from work.  Furthermore, his complaints were not consistent with any known peripheral nerve dermatome.  The examiner concluded that the Veteran's low back pains may be related to his back problems while in service but that his leg symptoms were not specifically related to his back.

A. Lumbar Spine

Service connection has been established for degenerative disc disease of the lumbar spine at L4-5, effective October 1, 2004.  The RO has evaluated the Veteran's disability under 38 C.F.R. § 4.71a, Diagnostic Code 5243, as initially 10 percent disabling.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2012), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202   (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5   (1997); 38 C.F.R. § 4.59 (2012).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability. The United States Court of Appeals for Veterans Claims has held that a higher rating can be based on "greater limitation of motion due to pain on use." DeLuca, 8 Vet. App. at 206.  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2012); see also Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

Spinal disabilities are primarily evaluated under a general rating formula.  Under the formula, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Higher evaluations are assigned for unfavorable ankylosis of the entire spine, or the entire thoracolumbar spine, which are not relevant to the Veteran's claim.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2012). 

Alternatively, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the basis of incapacitating episodes over the past 12 months, or under the general rating formula (which provides the criteria for rating orthopedic disability, and authorizes separate evaluations of its chronic orthopedic and neurologic manifestations), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A maximum, 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

The notes following Diagnostic Code 5243 define an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

"Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

The notes following Diagnostic Code 5243 further provide that, when evaluating on the basis of chronic manifestations, VA should evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes; and evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than one spinal segment, and provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurological manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

In general, the rating criteria take into account pain and other symptoms. In the case of spine disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243). 

In this case, throughout the appellate period, the evidence shows that the Veteran could flex his thoracolumbar spine beyond 60 degrees.  Painful motion was noted but there was no ankylosis of the lumbar spine.  The combined range of motion of the thoracolumbar spine was greater than 120 degrees but not greater than 235 degrees.  No examiner found reversed lordosis or abnormal kyphosis.  His disability, thus, does not meet the criteria for a disability rating in excess of 10 percent under the general rating formula.  38 C.F.R. §§ 4.7, 4.21.

In this regard, the Board has considered the Court's holding in Deluca.  As noted, the December 2010 examiner noted that there was pain on active range of motion and evidence of pain following repetitive motion.  However, all of the VA examiners found no additional loss of motion on repetitive use.  No examiner found weakness, fatigability, or incoordination.  For these reasons, the Board concludes that an increased disability rating is not warranted based on functional loss due to pain and other symptoms as contemplated by DeLuca.

The Board further notes that there is no record of doctor-prescribed bed rest.  The evidence, therefore, does not show incapacitating episodes throughout the appellate period.  Hence, there is no basis for a disability evaluation in excess of 10 percent for the Veteran's degenerative disc disease of the lumbar spine at L4-L5.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).

Thus, the weight of the evidence is against the grant of a disability rating in excess of 10 percent, based on orthopedic findings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2012).  While the Veteran contends that the symptomatology associated with his service-connected disability was severe, the objective findings consistently fail to show that his disability meets the criteria for an increased evaluation; and the Board concludes that those findings outweigh his lay assertions regarding severity.

As noted, Note 1 of the General Rating Formula for Diseases and Injuries of the Spine also provides for evaluating any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.  In this case, the Veteran has not reported bowel and bladder impairment.  Service connection is in effect for a neurological disability of the right lower extremity, and the January 2011 VA examination report clearly indicates that any additional leg symptoms would not be specifically related to the back disability.  Thus, the most competent evidence of record indicates that the Veteran does not have any further associated objective neurological abnormalities related to his low back disability.

B.  Right lower extremity radiculopathy

Service connection has been established for right lower extremity radiculopathy, effective October 1, 2004.  The RO has evaluated the Veteran's disability under 38 C.F.R. § 4.71a, Diagnostic Code 8520, as initially 10 percent disabling.

Under Diagnostic Code 8520, an 80 percent rating is assignable for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating is assigned for incomplete paralysis of the sciatic nerve which is severe, with marked muscular atrophy.  A 40 percent rating is assignable when moderately severe.  A 20 percent rating is assigned when moderate.  A 10 percent rating is assigned when mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012).

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.  The Board also observes that the words "mild," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Following a review of the available evidence in this case, and the applicable laws and regulations, it is the Board's conclusion that the evidence does not warrant an initial rating greater than 10 percent for right lower extremity radiculopathy.

Specifically, the April 2005 VA examination revealed dim pin sensation of the right lower extremity, while the March 2007 VA examiner noted numbness, paresthesias and leg or foot weakness.  The December 2010 VA examiner also noted right lower extremity radiculopathy, and the January 2011 VA neurological examination revealed that the Veteran experienced pain which resulting in burning, aching and pressure and tingling in all of the toes.  However, there is no evidence of muscle loss or atrophy, and the Veteran had normal reflexes.  Thus, the Veteran reported numbness and weakness, and there is objective evidence of sensory loss in part of the foot and slight muscle weakness in the right lower extremity.  There is not, however, evidence of diminished reflexes, atrophy, or loss of muscle tone, and none of the VA examiners indicated that these sensory deficits resulted in an altered gait. Additionally, multiple VA examiners specifically noted that while the Veteran complained of intermittent leg weakness and pains, he had not lost any time from work, and the January 2011 VA examiner noted that there was no effect on his usual occupation and there were no effects on his usual daily activities.  Further, the December 2010 VA examiner specifically described the Veteran's neurological symptoms as mild while also noting that the decrease of strength of the ankle dorsiflexion was mild.  

In light of the above, the evidence of record does not support a rating of 20 percent for moderate symptoms under Diagnostic Code 8520, as the medical evidence as a whole supports a disability picture consistent with no more than mild incomplete paralysis of the sciatic nerve. 

II.  Other considerations

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected degenerative disc disease of the lumbar spine and lower right extremity radiculopathy.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b)(1).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  The evidence of record indicates that the Veteran has been employed as an airplane refueler and a private security officer.  The Board notes the Veteran' s statements that that he has had trouble adjusting to civilian work life and did not understand how choices were made.  The Board also notes that the December 2010 VA orthopedic examiner determined that the Veteran's disabilities of the lumbar spine had in some way affected his employment due to his symptoms of back pain. Indeed, the Board notes that it has no reason to doubt that the Veteran's lumbar spine and radiculopathy disabilities adversely impact his employability; however, this is specifically contemplated by the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The November 2011 statement described below concerning the adjustment disorder and a recent demotion from a supervisory position in no way addressed these two disorders.

In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture.  The record is absent any indication of frequent hospitalization for the degenerative disc disease of the lumbar spine, lower right extremity radiculopathy and chronic adjustment disorder with mixed anxiety and depression disabilities during the period under consideration. 

Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.

Finally, the Veteran has reported continuous employment, notwithstanding his recent demotion from a supervisory position, and this case does not raise a claim for a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine at L4-L5 is denied. 

Entitlement to an initial disability rating in excess of 10 percent for right lower extremity radiculopathy is denied. 


REMAND

Preliminarily, the Board notes that the AMC fully complied with the Board's remand instructions as to the chronic adjustment disorder claim.  A VA psychiatric examination was conducted in December 2010.  However, in November 2011, the Veteran reported that he was coping with his wife's nervous breakdown, had been demoted at work on account of high stress, and had been seeing a Vet Center therapist.  This suggests a worsening of the psychiatric disability, and a reexamination is thus warranted.  Moreover, no action was taken on his request for records from the Palm Beach, Florida Vet Center.  

Accordingly, this case is REMANDED for the following action:

1.  After obtaining a signed release form, all records of treatment/therapy of the Veteran at the Palm Beach Vet Center must be requested.  All records received pursuant to this request must be added to the claims file.  If the search for such records has negative results, this must be documented in the claims file.

2.  The Veteran must next be afforded a VA spine examination, with an examiner who has reviewed the claims file (including all relevant Virtual VA documentation).  The examiner is requested to record all subjective complaints and objective findings upon examination.  A multi-axial diagnosis and a Global Assessment of Functioning (GAF) score must be rendered, and the examiner must explain this score in the context of the recent employment and situational changes reflected in the November 2011 lay statement.  All opinions must be supported by a complete rationale in a typewritten report.

3.  Then, the claim must be readjudicated.  If the determination remains less than fully favorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


